[exhibit101spectranetics8001.jpg]
1 THE SPECTRANETICS CORPORATION 2016 INCENTIVE AWARD PLAN PERFORMANCE STOCK UNIT
GRANT NOTICE The Spectranetics Corporation, a Delaware corporation (the
“Company”), pursuant to The Spectranetics Corporation 2016 Incentive Award Plan
(as it may be amended from time to time, the “Plan”), hereby grants to the
individual listed below (the “Participant”) the following award of Performance
Stock Units (“PSUs”). This award of PSUs is subject to all of the terms and
conditions set forth in this Grant Notice, in the Performance Stock Unit Terms
and Conditions (the “Terms and Conditions”) attached hereto as Appendix A and
Appendix B (the “Appendices”) (this Grant Notice and the Appendices being
collectively referred to as the “Award Agreement”) and in the Plan, the terms of
which are incorporated herein by reference. All capitalized terms used and not
otherwise defined in this Award Agreement shall have the meanings ascribed to
such terms in the Plan (as it may be amended from time to time) unless the
context clearly indicates otherwise. Participant: ______________ Grant Date:
________ __, 2017 Target Number of PSUs: _________ The number of PSUs actually
earned can be between 0% and 200% of the Target Number of PSUs and is determined
at the end of the Performance Period. Performance Period: January 1, 2017 –
December 31, 2019 Performance Measures: Revenue and EBITDA (See Appendix B)
Payout Range: 0% to 200% of Target Number Scheduled Vesting Date[s]: 100% of
earned PSUs vest on December 31, 2019 Payment of PSUs: The Company shall pay to
the Participant in the form of one share of Stock for each vested PSU as set
forth in Section 4 of the attached Terms and Conditions. Termination of PSUs:
Unvested PSUs are forfeited and terminated to the extent set forth in Section 3
of the attached Terms and Conditions.



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8002.jpg]
2 By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan and this Award
Agreement. The Participant has reviewed the Award Agreement, including the
Appendices, and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Award Agreement and the Plan. In the event that there are any
inconsistencies between the terms of the Plan and the terms of this Award
Agreement, the terms of the Plan shall control. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) upon any questions arising under this Award Agreement or the Plan.
IN WITNESS WHEREOF, this Grant Notice has been executed and delivered by the
parties hereto as of the Grant Date first written above. THE SPECTRANETICS
CORPORATION: By: Name: Robert Fuchs Title: Senior Vice President, Global Human
Resources PARTICIPANT: Signature: Print Name: Address:



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8003.jpg]
A-1 APPENDIX A TO PERFORMANCE STOCK UNIT GRANT NOTICE PERFORMANCE STOCK UNIT
TERMS AND CONDITIONS 1. Grant. Pursuant to the Performance Stock Unit Grant
Notice (the “Grant Notice”) and these Performance Stock Unit Terms and
Conditions (the “Terms and Conditions”) attached to the Grant Notice, and which
together with this Appendix A and the Process for Determining Earned PSUs
attached hereto as Appendix B (this Grant Notice and Appendix A and Appendix B
being collectively referred to as the “Award Agreement,”) The Spectranetics
Corporation, a Delaware corporation (the “Company”), has granted to the
Participant an award of PSUs under The Spectranetics Corporation 2016 Incentive
Award Plan (as it may be amended from time to time, the “Plan”), subject to all
of the terms and conditions contained in this Award Agreement and the Plan. All
capitalized terms used but not defined in the Award Agreement shall have the
meanings ascribed to such terms in the Plan unless the context clearly indicates
otherwise. 2. PSUs. Each PSU that vests represents the right to receive payment,
in accordance with Section 4 below, in the form of one share of Stock. Unless
and until a PSU vests, the Participant has no right to payment in respect of any
such PSU. Prior to actual payment in respect of any vested PSU, such PSU
represents an unfunded and unsecured contingent obligation of the Company,
payable (if at all) only from the general assets of the Company. 3. Vesting and
Termination. The number of PSUs that are earned and eligible to vest is
determined as set forth in this Section 3 or in Appendix B, if applicable. 3.1
Unearned PSUs. Any PSUs that have not yet been earned as of the end of the
Performance Period or otherwise in the manner provided in Appendix B, if
applicable, will immediately terminate and be forfeited and cancelled without
payment of consideration therefor. 3.2 Voluntary Termination by the Participant
or Termination by the Company for Cause. All PSUs that have not yet vested as of
the time Participant ceases to be a Service Provider (a “Termination of
Service”) due to voluntary termination by the Participant (not including a
voluntary Termination of Service for Good Reason as contemplated by Section 3.3
below) or termination by the Company for Cause shall thereupon terminate and be
forfeited and cancelled without payment of consideration therefor. 3.3
Termination without Cause or for Good Reason. Except as provided in Section 3.5,
if the Participant experiences an involuntary Termination of Service without
Cause or a voluntary Termination of Service for Good Reason, the PSUs vest as
follows (and any PSUs that do not vest under the circumstances described below
are forfeited and cancelled without payment of consideration therefor): (a) If
such termination occurs in the first year of the Performance Period, all
unvested PSUs as of the Participant's Termination of Service thereupon terminate
and are forfeited and cancelled without payment of consideration therefor. (b)
If such termination occurs in the second year of the Performance Period and if
either the Year 2 Threshold Revenue Level (as set forth in Appendix B) or the
Year 2 Threshold EBITDA Level (as set forth in Appendix B) is earned by the
Company during the fiscal year ending December 31, 2018, then the Participant is
entitled to a prorated vesting and payout of PSUs. If the Year 2 Threshold
Revenue Level is achieved, the Participant is entitled to a prorated vesting of
35% of the Target Number of PSUs. If the Year 2 Threshold EBITDA Level



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8004.jpg]
A-2 is achieved, the Participant is entitled to a prorated vesting of 15% of the
Target Number of PSUs. If both the Year 2 Threshold Revenue Level and the Year 2
Threshold EBITDA Level are achieved, the Participant is entitled to a prorated
vesting of 50% of the Target Number of PSUs. The prorated number of PSUs that
vest upon such Termination of Service is equal to the number of PSUs earned as
described above multiplied by a fraction, the numerator of which equals the
number of days such Participant was employed with the Company during the
Performance Period and the denominator of which equals the number of days in the
Performance Period. In such case, any earned PSUs shall be paid out after
December 31, 2018 following the calculation of the performance measures in
accordance with this Section 3.3(b) and Appendix B. (c) If such termination
occurs in the third year of the Performance Period, the Participant is entitled
to a prorated vesting and payout of PSUs. The number of PSUs that vest upon such
Termination of Service is equal to the number of PSUs earned as of the end of
the Performance Period upon calculation of the performance measures as set forth
in Appendix B multiplied by a fraction, the numerator of which equals the number
of days such Participant was employed with the Company during the Performance
Period and the denominator of which equals the number of days in the Performance
Period. In such case, any earned PSUs shall be paid out following the end of the
Performance Period and the calculation of the performance measures in accordance
with Appendix B. 3.4 Termination by Reason of Death or Disability. If the
Participant's Termination of Service occurs by reason of death or Disability
prior to the Scheduled Vesting Date, the Participant, or the Participant's
estate, designated beneficiary or other beneficiary contemplated by the Plan in
the event of the Participant’s death, is entitled to the immediate vesting and
payout of the Target Number of PSUs as set forth in the Grant Notice. Any PSUs
that do not vest under the circumstances described in the preceding sentence are
forfeited and cancelled without payment of consideration therefor. 3.5 Change in
Control. If a Change in Control occurs prior to the Scheduled Vesting Date and
prior to the Participant’s Termination of Service: (a) If this Award is
continued, assumed or replaced by the surviving or successor entity (or its
parent entity) and within 12 months after the Change in Control the Participant
experiences an involuntary Termination of Service without Cause or a voluntary
Termination of Service for Good Reason, then the Participant is entitled to the
immediate vesting and payout of a number of PSUs equal to the Target Number of
PSUs as set forth in the Grant Notice. Any PSUs that do not vest under the
circumstances described in the preceding sentence are forfeited and cancelled
without payment of consideration therefor. (b) If this Award is not continued,
assumed or replaced by the surviving or successor entity (or its parent entity),
then the Participant is entitled to the immediate vesting and payout of a number
of PSUs equal to the Target Number of PSUs as set forth in the Grant Notice. Any
PSUs that do not vest under the circumstances described in the preceding
sentence are forfeited and cancelled without payment of consideration therefor.
4. Payment after Vesting; Code Section 409A. The Company shall issue one share
of Stock (in book-entry form or otherwise) in respect of each PSU that vests in
accordance herewith to the Participant (or in the event of the Participant’s
death, to the Participant’s estate, designated beneficiary or other beneficiary
contemplated by the Plan) as soon as practicable following the date on which
such PSU vests. Notwithstanding anything herein to the contrary, no such payment
shall be made to the Participant during the six-month period following the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) if the Participant is a “specified employee” (within the meaning of
Section 409A of the Code) on the date of such separation from service (as
determined by the Company in



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8005.jpg]
A-3 accordance with Section 409A of the Code) and the Company determines that
paying such amounts at the time set forth in this Section 4 would constitute a
failure to comply with Section 409A(a)(2)(B)(i) of the Code. If the payment of
any such amounts is delayed as a result of the previous sentence, then on the
first day following the end of such six-month period, the Company shall pay the
Participant the cumulative amounts that would have otherwise been payable to the
Participant during such six-month period. 5. Tax Withholding. The Company may
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy all applicable federal, state and local taxes
(including the Participant’s employment tax obligations, if any) required by law
to be withheld with respect to any taxable event arising in connection with the
PSUs. Without limiting the generality of Section 14 of the Plan, the Participant
may, in satisfaction of the foregoing requirement, elect to have the Company
withhold or cause to be withheld shares of Stock otherwise issuable in respect
of such PSUs having a Fair Market Value equal to the sums required to be
withheld. 6. Rights as Shareholder. Neither the Participant nor any person
claiming under or through the Participant has any of the rights or privileges of
a shareholder of the Company in respect of any shares of Stock that may become
deliverable hereunder unless and until certificates representing such shares of
Stock have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant. 7.
Non-Transferability. Neither the PSUs nor any interest or right therein is
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 7 shall not prevent
transfers by will or by the applicable laws of descent and distribution or
pursuant to a domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder. Upon any attempt by the Participant to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale by the Participant under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby shall immediately become null and void. 8.
Distribution of Stock. Notwithstanding anything herein to the contrary, the
Company is not required to issue or deliver any certificates evidencing shares
of Stock pursuant to this Award Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to this Award Agreement are subject to any stop- transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. In the event
that any such issuance or delivery is delayed because the Company reasonably
determines that such issuance or delivery will violate Federal securities laws
or other applicable law, such issuance or delivery shall be made at the earliest
date at which the Company reasonably determines that such issuance or delivery
will not cause such violation. The Committee may place legends on any Stock
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided herein, the Committee may require that the
Participant make such reasonable covenants, agreements, and representations as
the Committee, in its discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. The Committee may require the
Participant to comply



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8006.jpg]
A-4 with any timing or other restrictions with respect to the settlement of any
PSUs, including a window- period limitation, as may be imposed in the discretion
of the Committee. Notwithstanding any other provision of this Award Agreement,
unless otherwise determined by the Committee or required by any applicable law,
rule or regulation, the Company shall not deliver to the Participant any
certificates evidencing shares of Stock issued upon settlement of any PSUs under
this Award Agreement and instead such shares of Stock shall be recorded in the
books of the Company (or, as applicable, its transfer agent or stock plan
administrator) and all references herein to certificates shall be deemed to
apply instead to recordation in such books. 9. No Effect on Service
Relationship. Nothing in this Award Agreement or in the Plan confers upon the
Participant any right to serve or continue to serve as an Employee, Non-Employee
Director, consultant or other Service Provider of the Company or any Subsidiary.
10. Severability. In the event that any provision in this Award Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement, which shall remain in full force
and effect. 11. Tax Consultation. The Participant understands that the
Participant may suffer adverse tax consequences in connection with the PSUs
granted pursuant to this Award Agreement. The Participant represents that the
Participant has consulted with any tax consultants that the Participant deems
advisable in connection with the PSUs and that the Participant is not relying on
the Company for tax advice. 12. Amendments, Suspension and Termination. To the
extent permitted by the Plan, this Award Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board. 13. Conformity to Securities Laws. The
Participant acknowledges that the Plan and this Award Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act of
1933, as amended, and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and all
applicable state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the PSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this Award
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations. 14. Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Award Agreement, if the
Participant becomes subject to Section 16 of the Exchange Act, the Plan, the
PSUs and this Award Agreement will be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Award Agreement is deemed amended to the extent
necessary to conform to such applicable exemptive rule. 15. Code Section 409A.
Neither the PSUs nor this Award Agreement is intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
notwithstanding anything to the contrary, the shares of Stock issuable hereunder
in settlement of vested PSUs shall be distributed no later than the later of:
(i) the 15th day of the third month following Participant’s first taxable year
in which the PSUs are no longer subject to a substantial risk of forfeiture, and
(ii) the 15th day of the third month following the first taxable year of the
Company in which the PSUs are no longer subject to substantial risk of
forfeiture, as determined in accordance with Code Section 409A and any Treasury
Regulations and other guidance issued thereunder. Nevertheless, to the extent
that the



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8007.jpg]
A-5 Committee determines that any PSUs may not be exempt from (or compliant
with) Section 409A of the Code, the Committee may (but shall not be required to)
amend this Award Agreement in a manner intended to comply with the requirements
of Section 409A of the Code or an exemption therefrom (including amendments with
retroactive effect), or take any other actions as it deems necessary or
appropriate to (a) exempt the PSUs from Section 409A of the Code and/or preserve
the intended tax treatment of the benefits provided with respect to the PSUs, or
(b) comply with the requirements of Section 409A of the Code. To the extent
applicable, this Award Agreement shall be interpreted in accordance with the
provisions of Section 409A of the Code. 16. Compensation Recovery Policy. To the
extent that any compensation paid or payable pursuant to this Award Agreement is
considered “incentive-based compensation” within the meaning and subject to the
requirements of Section 10D of the Exchange Act, such compensation shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or any committee thereof
in response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Award Agreement may be unilaterally amended by
the Company to comply with any such compensation recovery policy. 17.
Adjustments. The Participant acknowledges that the PSUs are subject to
modification and termination in certain events as provided in this Award
Agreement and Section 15 of the Plan. 18. Notices. Notices required or permitted
hereunder must be given in writing and are deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to the Participant to his or her
address shown in the Company records, and to the Company at its principal
executive office. 19. Successors and Assigns. The Company may assign any of its
rights under this Award Agreement to single or multiple assignees, and this
Award Agreement inures to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer contained herein, this Award
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns. 20. Governing Law. This Award Agreement
is intended to be administered, interpreted and enforced under the internal laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. 21. Captions. Captions provided herein are for
convenience only and are not intended to serve as a basis for interpretation or
construction of this Award Agreement.



--------------------------------------------------------------------------------



 
[exhibit101spectranetics8008.jpg]




--------------------------------------------------------------------------------



 